Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 29, 2014

                                       No. 04-14-00254-CV

               IN RE LIBERTY MUTUAL FIRE INSURANCE COMPANY,

                  From the 365th Judicial District Court, Zavala County, Texas
                              Trial Court No. 09-03-11925-ZCV
                      Honorable Amado J. Abascal, III, Judge Presiding


                                          ORDER
Sitting:       Catherine Stone, Chief Justice
               Sandee Bryan Marion, Justice
               Luz Elena D. Chapa, Justice

       On July 25, 2014, this court withdrew its previous opinion and order, denied the motion
for rehearing of the real party in interest, conditionally granted the petition for writ of
mandamus, and ordered the trial court to dismiss the lawsuit within ten days of the date of the
order.

        The real party in interest, Julian Morales, has filed a motion requesting this court to abate
the July 25, 2014 order to allow for the filing of a motion for rehearing. We grant the motion.

      This court’s order of July 25, 2014, requiring the trial court to act as directed is
temporarily abated until further order of this court.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court